ASSUMPSIT, for money paid for repairs of a steam boiler which the plaintiffs bought of the defendant. Subject to exception, the plaintiffs were permitted to amend by filing a count for a breach of the defendant's warranty of the boiler. A former owner of the boiler, called by the defendant, testified to its condition, quality, and value when the plaintiffs bought it, to its cost when new, and to the number of years it had been run. On cross-examination he was allowed to testify, subject to the defendant's exception, that he paid $175 for the boiler and some other articles. The exceptions were overruled.
WALLACE, J., did not sit.